DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered. 

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-8 and 23-25 are currently pending.
Claims 9-22 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one positioning tab differs in shape from the additional positioning tabs” (claim 5) and “rotatable cutting device” (claim 8), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Olinger et al. (US 8146225), (hereinafter, Olinger).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Olinger discloses a compression collar (see Figs. 1-3, also see Col. 2, lines 30-40 and lines 59-65) for reinforcing an interference fit between a piping end and a fitting, the compression collar comprising: 
an extruded tubular body (see the body of 6) formed of a cold-expansion material (see Col. 2, lines 30-40 and lines 59-65), the tubular body having a pipe insertion end (see the end which receives the tube) defined by a first cut edge of the cold-expansion material, the pipe insertion end including an insertion opening defined therein, 
a stop end (the end which reduces in diameter) opposite the pipe insertion end, the stop end defined by a second cut edge of the cold-expansion material, the stop end including a stop opening defined therein, 
a central axis (see the axis) extending axially through the pipe insertion end and the stop end along a length of the extruded tubular body, 
a radially inner surface (see the inside surface) including at least one cut surface section, the at least one cut surface section extending along the central axis, the radially inner surface defining a bore extending along the central axis through the tubular body, the bore in fluid communication with the insertion opening and the stop opening, and 
a radially outer surface (see the outside surface) spaced radially outwardly from the radially inner surface by a radial thickness of the extruded tubular body, the radial thickness being constant along a majority of the length (see Fig. 1 and 2) of the extruded tubular body: and 

The recitation “cold-expansion”, “extruded”, “first cut”, “second cut”, “at least one cut surface”, and “third cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 2: Olinger discloses the cold- expansion material is at least one of polyolefin, cross-linked polyolefin, polyethylene, cross-linked polyethylene, PEX, PEX-a, PEX-b, PEX-c, and PERT (see Col. 2, lines 30-40 and lines 59-65).  
Re Clm 24: Olinger discloses wherein the radial thickness is constant along the central axis from the pipe insertion end to the stop face (see Figs. 1 and 2). 
Re Clm 25: Olinger discloses (see Figs. 1 and 2) wherein the radially outer surface is an extruded surface.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).



Claim(s) 1-4 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2007/006863, (hereinafter, WO-863).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


an extruded tubular body (see the body of 6) formed of a cold-expansion material (see page 5 lines 15-22, the Abstract, claim 1 and claim 18), the tubular body having a pipe insertion end (see the end which receives the tube) defined by a first cut edge of the cold-expansion material, the pipe insertion end including an insertion opening defined therein, 
a stop end (the end which reduces in diameter) opposite the pipe insertion end, the stop end defined by a second cut edge of the cold-expansion material, the stop end including a stop opening defined therein, 
a central axis (see the axis) extending axially through the pipe insertion end and the stop end along a length of the extruded tubular body, 
a radially inner surface (see the inside surface) including at least one cut surface section, the at least one cut surface section extending along the central axis, the radially inner surface defining a bore extending along the central axis through the tubular body, the bore in fluid communication with the insertion opening and the stop opening, and 
a radially outer surface (see the outside surface) spaced radially outwardly from the radially inner surface by a radial thickness of the extruded tubular body, the radial thickness being constant along a majority of the length (see Fig. 1 and see page 3 lines 10-18 which indicates that “In its relaxed state, the clamping ring 6 has an inner diameter which corresponds to the outer diameter of the unexpanded pipe 1.”, thus the 
at least one positioning tab (see one 9) formed as a unitary part with the extruded tubular body, the at least one positioning tab extending radially inwardly from the radially inner surface, the at least one positioning tab having an end face and a stop face opposite the end face, the end face defined by the second cut edge of the cold-expansion material that also defines the stop end of the extruded tubular body such that the end face is coplanar with the stop end, the stop face defined by a third cut edge of the cold- expansion material.
The recitation “cold-expansion”, “extruded”, “first cut”, “second cut”, “at least one cut surface”, and “third cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 2: WO-863 discloses the cold- expansion material is at least one of polyolefin, cross-linked polyolefin, polyethylene, cross-linked polyethylene, PEX, PEX-a, PEX-b, PEX-c, and PERT (see page 5 lines 15-22, the Abstract, claim 1 and claim 18).  
Re Clm 3: WO-863 discloses additional positioning tabs (see the other tabs in Figs. 1-3) located at the stop one of the compression collar with the at least one positioning tab.  

Re Clm 23: WO-863 discloses wherein the radially inner surface further includes at least one extruded surface section extending along the central axis (one of the other 9s).  
Re Clm 24: WO-863 discloses wherein the radial thickness is constant along the central axis from the pipe insertion end to the stop face (see Figs. 1-3). 
Re Clm 25: WO-863 discloses (see Figs. 1-3) wherein the radially outer surface is an extruded surface.
The recitation “extruded” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/006863, (hereinafter, WO-863) as applied to claims 1-4 and 23-25 above, in view of Laakso et al. (US 2013/0307260), (hereinafter, Laakso).
Re Clm 5: WO-863 fails to disclose at least one positioning tab differs in shape from the additional positioning tabs.
However, Laakso teaches at least one positioning tab differs in shape from the additional positioning tabs (see Figs. 1-8, also see paragraphs [0028-0033] and claims 1 and 14), for the purpose of providing an alternative means to connect members together, alternatively, for providing a structural configuration which would have yielded the same predictable result of allowing members to mate together to form a joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-863, to have had at least one positioning tab differs in shape from the additional positioning tabs, as taught by Laakso, for the purpose of providing an alternative means to connect members together, alternatively, for providing a structural configuration which would have yielded the same predictable result of allowing members to mate together to form a joint.
Re Clm 6: WO-863 fails to disclose a supporting extension for reinforcing the piping past a fitting.
However, Laakso teaches a supporting extension for reinforcing the piping past a fitting (see Figs. 1-8, also see paragraphs [0028-0033] and claims 1 and 14), for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-863, to have had a supporting extension for reinforcing the piping past a fitting, as taught by Laakso, for the purpose of providing an alternative means to connect members together, alternatively, for providing a structural configuration which would have yielded the same predictable result of allowing members to mate together to form a joint.
Re Clm 7: WO-863 as modified by Laakso above, suggests the limitations that the supporting extension tapers (see Figs. 3-8).  
Re Clm 8: WO-863 as modified by Laakso above, suggests the limitations that the supporting extension is tapered (see Figs. 3-8) by a rotatable cutting device (see Figs. 1-8, also see paragraphs [0028-0033] and claims 1 and 14).
The recitation “is tapered by a rotatable cutting device” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Applicant argues, on page 4 line 6 through page 5 line 11, that “cold” and “majority” have specific meanings, that “cold” in cold-expansion is not referring to a temperature and that majority is greater than 50%.  
These arguments are persuasive and the 35 USC § 112 2nd Paragraph rejections for “cold” and “majority” being relative terms which renders the claim indefinite are withdrawn.
Applicant argues, on page 5 in line 12 through page 6 the last line, that WO-863 has a tapered inner surface and not a radial thickness being constant along a majority of the length.  This is not persuasive.
 WO-863 in Fig. 1 discloses the radial thickness being constant along a majority of the length, additionally, WO-863 on page 3 in lines 10-18 indicates that “In its relaxed state, the clamping ring 6 has an inner diameter which corresponds to the outer diameter of the unexpanded pipe 1.”, thus the structure of Fig, 1 illustrates the radial thickness being constant along a majority of the length.
Furthermore, WO-86 indicates on page 3 lines 19 and 20, that the conical structure illustrated in Fig. 4 is merely a preference, as indicated by “Preferably the inner surface of the clamping ring 6 is conical as shown in Figure 4.”
Further still, it is the Examiner’s position (see the rejection above) that WO-863 discloses the radial thickness being constant along a majority of the length.  However, assuming arguendo, WO-863 does not disclose the radial thickness being constant 
All other claims not fully or sufficiently argued will stand or fall with the independent claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/03/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679